WELKER, District Judge.
I have carefully examined the foregoing opinion of M. R. Keith, register, and fully considered the arguments and authorities submitted by the counsel in this case, and fully concur in the opinion of the register, and direct that an order be made, as recommended by him, directing the assignee to pay, out of the moneys in his hands belonging to the said estate, the claim of the United States, being the amount of the judgment, including costs and interest on the judgment to the time of payment